Citation Nr: 0938817	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis with soft tissue calcification of 
the left knee.

2.	Entitlement to an evaluation in excess of 10 percent 
instability of the left knee.

3.	Entitlement to an evaluation in excess of 20 percent for 
dislocation of the right knee, operated with residual 
instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This decision continued a 20 percent disability 
rating for dislocation of the right knee and a 10 percent 
rating left knee arthritis and awarded a separate 10 percent 
disability rating for instability of the left knee.  

The Board notes that the May 2005 rating decision also 
continued a 10 percent disability rating for arthritis of the 
right knee, status post injury to the knee.  However, the 
Veteran's May 2006 notice of disagreement while expressing 
disagreement with the disability evaluations assigned for 
instability and arthritis of the left knee (Issue #1 on the 
May 2005 rating decision) and instability of the right knee 
(Issue #2 on the May 2005 rating decision), the Veteran did 
not express disagreement with the disability rating assigned 
for arthritis of the right knee (Issue #3 on the May 2005 
rating decision).  According, the issue of entitlement to a 
rating in excess of 10 percent for arthritis of the right 
knee is not presently before the Board.    

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an October 2007 hearing conducted at the RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in September 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran's left knee disability is manifested by is 
manifested by slight lateral instability and degenerative 
arthritis established by x-ray findings.  There is no 
evidence of compensable limitation of motion; ankylosis; 
more than slight subluxation and laxity; or impairment to 
the tibia or fibula.

2.	The Veteran's right knee disability is manifested by 
laxity with anterior drawer and Lachman's testing and 
increased gapping with varus stress testing and stressing 
of the medial collateral ligament approximating no more 
than moderate lateral instability.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee with limitation of 
motion and soft tissue calcification have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, and 5261 
(2008).

2.	The criteria for an evaluation in excess of 10 percent for 
instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008).

3.	The criteria for an evaluation in excess of 20 percent for 
dislocation of the right knee, operated with residual 
instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in May 2005.  The 
February 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An October 2008 VCAA notice letter satisfied the 
notice provision Dingess and informed the Veteran of the 
evidence necessary to establish higher disability evaluations 
for his service-connected knee disabilities.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  The 
Veteran has not identified any post-service treatment records 
that should be obtained prior to a Board decision.  He was 
afforded VA examinations to determine the current severity of 
his bilateral knee disorder in March 2005 and April 2009.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board finds that the VA examinations obtained in 
this case are more than adequate to rate the Veteran's 
service-connected knee disabilities.  The examination are 
predicated on a full reading of the medical records in the 
Veteran's claims file and consider all of the pertinent 
evidence of record and the statements of the appellant.  
Further, the examination reports provides complete clinical 
findings sufficient to rate the Veteran's disabilities under 
all applicable diagnostic criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet.  App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently service-connected for dislocation of 
the right knee, operated with residual instability, evaluated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  He is also service-connected 
for degenerative arthritis of the left knee with soft tissue 
calcification and instability, evaluated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257-5010 (2008).  The Board observes that, with respect to 
the Veteran's left knee disability, the he has been assigned 
separate 10 percent evaluations for instability under 
Diagnostic Code 5257 and degenerative arthritis with painful 
motion pursuant to Diagnostic Code 5010.  These evaluations 
were then combined by the RO for rating purposes.  However, 
for the sake of clarity, the Board will address instability 
and arthritis with limitation of motion separately in the 
instant appeal.  


The Veteran contends that his arthritis and instability of 
the left knee and instability of the right knee are more 
severe than currently evaluated.  The Board observes the 
Veteran is separately evaluated for degenerative arthritis 
with painful motion of the right knee.  As noted above, the 
Veteran did not appeal the evaluation assigned for this 
disability.  Accordingly, the Board will only address whether 
an increased evaluation is warranted for instability of the 
right knee. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R.  § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R.  § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a Veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, the Veteran's left knee disability is 
currently rated under Diagnostic Code 5257 for slight lateral 
instability, and Diagnostic Code 5010 for degenerative 
arthritis.  The Veteran is not, however, separately rated 
under Diagnostic Codes 5260 or 5261 for limitation of motion 
of the knee.  Under such circumstances, the Board will 
therefore consider (1) whether the Veteran is entitled to a 
rating in excess of 10 percent for any instability of the 
left knee, and (2) whether the Veteran is entitled to an 
evaluation in excess of 10 percent for any limitation of 
motion of the left knee for the appropriate period.  With 
regards to the second issue, the Board will consider whether 
the Veteran is entitled to a higher rating under the 
currently-assigned Diagnostic Code 5010 or Diagnostic Codes 
5260 and/or 5261.  The Veteran's left knee disability, as 
manifested by degenerative changes, may be assigned separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004.

The Veteran's claim for increase for his bilateral knee 
disability in this case was received on January 18, 2005.  As 
such, the rating period for consideration on appeal stems 
from January 18, 2004.  38 C.F.R. § 3.400 (o)(2) (2008).



I.	Left Knee Disability

Limitation of Motion

As noted above, the Veteran is currently assigned a 10 
percent evaluation for his left knee disability pursuant to 
Diagnostic Code 5010.  Diagnostic Code 5010, pertaining to 
arthritis due to trauma, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008), pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  The normal range of knee motion is 
140 degrees of flexion and zero degrees of extension. 38 
C.F.R. § 4.71, Plate II (2008).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2008).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

The Board has considered whether staged ratings are 
appropriate in the present case.  See Hart, supra.  For 
reasons discussed in more detail below, the Board finds that 
staging is no appropriate as there is no evidence that the 
Veteran's left knee disability underwent a change during this 
appeal.

Having considered the evidence of record, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for his left knee disorder based upon 
limitation of motion.  In this regard, the Board notes that 
the Veteran's left knee disorder was manifested during this 
appeal by subjective complaints of pain.  In addition, there 
is objective evidence of noncompensable limitation of motion 
and arthritis established by X-ray findings.  There is no 
evidence, however, of ankylosis; compensable limitation of 
motion; or impairment to the tibia or fibula.

With regards to range of motion testing, a March 2005 VA 
examination report indicates that the Veteran's left knee had 
flexion limited to 130 degrees and full extension to 0 
degrees without pain, weakness, incoordination or 
fatigability with repetitive motion.  At an April 2009 VA 
examination, the Veteran exhibited flexion to 120 degrees and 
full extension to zero degrees.  There was no further loss of 
motion due to pain, repetitive motion, etc.  See DeLuca, 
supra. 

The Board notes that neither of the Veteran's examinations, 
nor any other competent evidence of record reveals flexion 
limited to 60 degrees or extension limited to 5 degrees.  
Thus, the Board finds that the Veteran is not entitled to a 
separate compensable rating under the schedular criteria of 
Diagnostic Codes 5260 or 5261.  The evidence of record does, 
however, demonstrate that the Veteran does not have full 
flexion in his left knee.  In addition, there is X- ray 
evidence of arthritis in the left knee and subjective 
complaints of pain.  In light of the evidence above, the 
Board finds that the Veteran is not entitled to an evaluation 
in excess of 10 percent under Diagnostic Code 5010.

As a final note, the Board has also considered the 
applicability of additional diagnostic codes potentially 
applicable to the Veteran's service-connected left knee 
disability.  However, no higher or separate evaluation is 
warranted under any of these diagnostic codes.  In this 
regard, the Board observes that Diagnostic Codes 5258 and 
5259 do not apply to the Veteran's current disability because 
there is no evidence of semilunar dislocated cartilage or 
removal of the semilunar cartilage.  In addition, as the 
evidence of record fails to demonstrate ankylosis or 
impairment of the tibia or fibula, the Veteran is not 
entitled to a separate or higher rating under Diagnostic 
Codes 5256 or 5262.

Instability 

The Veteran's instability of the left knee is currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
5257.  Diagnostic Code 5257 provides for a 10 percent 
evaluation where there is slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is assigned 
where there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation where there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

The Board finds an evaluation in excess of 10 percent under 
Diagnostic Code 5257 is not warranted at any point in the 
appeal period for the Veteran's the left knee disability, as 
the Veteran's complaints of severe instability of the left 
knee are not supported by the objective clinical findings.  
In this regard, a March 2005 VA examination report notes 
laxity of the medial collateral ligament (MCL) and valgus 
stress with no weakness, tenderness to palpitation, redness, 
heat, abnormal movements or guarding with movement.  There 
was less than 5mm of motion with posterior drawer tests and 
more than 5mm of motion with the Lachman's and anterior 
drawer tests.  Finally, McMurray's test was negative for 
medial and lateral meniscus tear.  

An April 2009 VA examination report notes the Veteran 
occasionally uses a cane for ambulation and was not wearing 
braces at the time.  Examination revealed laxity with 
anterior drawer and Lachman's testing, although there is a 
definite endpoint.  The Veteran was also diagnosed with mild 
recurrent subluxation of the left knee.

Based on the evidence outlined above, the Board finds that 
the Veteran's left knee disability approximates no more than 
slight subluxation and instability throughout the appeal 
period.  The Board places significantly more weight on the 
objective clinical findings reported on examination than the 
Veteran's own subjective statements in support of his claim.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Since the clinical evidence shows no more than 
slight instability of the left knee, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under Diagnostic Code 5257 due to 
recurrent subluxation or lateral instability.  

II.	Instability of the Right Knee

The Veteran's instability of the right knee is currently 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
5257.  As discussed above, Diagnostic Code 5257 provides for 
a 20 percent evaluation where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).

The Board has considered whether staged ratings are 
appropriate in the present case.  See Hart, supra.  For 
reasons discussed in more detail below, the Board finds that 
staging is no appropriate as there is no evidence that the 
Veteran's right knee disability underwent a change during 
this appeal.

After reviewing the evidence of record, the Board finds an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted at any point in the appeal period for the 
Veteran's the right knee instability, as the Veteran's 
complaints of severe instability of the right knee are not 
supported by the objective clinical findings.  In this 
regard, a March 2005 VA examination report notes laxity of 
the MCL with no weakness, tenderness to palpitation, redness, 
heat, abnormal movements or guarding with movement.  There 
was less than 5mm of motion with posterior drawer tests and 
more than 5mm of motion with the Lachman's and anterior 
drawer tests.  Finally, McMurray's test was negative for 
medial and lateral meniscus.  

An April 2009 VA examination report notes the Veteran 
occasionally uses a cane for ambulation and was not wearing a 
brace on the right knee at the time.  Examination revealed 
laxity with anterior drawer and Lachman's testing and 
increased gapping with varus stress testing and stressing of 
the medial collateral ligament.  Varus stress testing did not 
elicit any gapping or laxity.  The VA examiner noted the 
Veteran suffers from chronic instability of the knees, right 
greater than left.

Based on the evidence outlined above, the Board finds that 
the Veteran's right knee disability approximates no more than 
moderate subluxation and instability throughout the appeal 
period.  The Board places significantly more weight on the 
objective clinical findings reported on examination than the 
Veteran's own subjective statements in support of his claim.  
See Smith, supra.  Since the clinical evidence shows no more 
than moderate instability of the left knee, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
due to recurrent subluxation or lateral instability.  As 
such, the benefit of the doubt rule does not apply, and the 
Veteran's claim for an increased evaluation must be denied.  
See 38 U.S.C.A. § 5107 (West 2002).

III.	Additional Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 10 percent for degenerative 
arthritis of the left knee is denied.

An evaluation in excess of 10 percent for instability of the 
left knee is denied.
 
An evaluation in excess of 20 percent for dislocation of the 
right knee, operated with residual instability is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


